Motion to dispense with printing granted insofar as to permit the plaintiff-appellant to dispense with the printing in the record on appeal of the schedule annexed to the complaint, the bill of particulars, and the stipulation of settlement between plaintiff-appellant and Picto Corp., and Harry Brandt, Louis B. Brandt and Bernard S. Brandt and Brandt Enterprises, on condition that the originals thereof are filed with the Clerk of this court on the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.